PER CURIAM.
This is a motion for an appeal from a judgment of $500 of the Floyd Circuit Court, Edward P. Hill, Judge. The action was brought to recover $10,100 damages for an assault and battery on Arvie M. Burchett committed by Clarence Meeks, a constable, and to hold Tom Meeks liable as surety on the official bond of Clarence. The answer pleaded self-defense. The judgment was entered on the verdict of the jury.
An examination of the record, and of the authorities cited in briefs, convinces us the judgment is supported by the pleadings and the evidence; and we find no errors prejudicial to the substantial rights of appellants were committed by the court in ruling on evidence or in instructing the jury.
Motion for appeal is overruled and the judgment is affirmed.